OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                              AUSTIN
-QIwcn
 Avmalwrn~
*       f.   & J?olgor, Tb?,e e


                                Beic l
                                     cellla
                                       e  o rg
                                             4 1 8p oorf
                                                       hg
    s

               %eo.    27.
        ly   u,otor
                  whlolo    rr*lrad    ta b* re.glrtmed or
        Uoenred in thh    3tat-e Q11eny hiflhmy Or cublid
        pm.    withla thir Stete,   @X0+ ri2b drler’a
        mtal or oardbeord lloonas      numberthemto at-
        kehed as ntw prooidod by law, tha annrr rhnll
        #Am qtplloatlofa  to   thr darignated agut in tb
        oowlty or his 4o5lolle
        saribed br tb Demrtr;;
         ltle for #uOh ~otcr vaNole.*        (%phaola added)
               Seotlon 33 of the 80310 Act roods aa tollow6r
             ‘SCO. 3s.    50 rotor iahlolo my be dia,yosed
        of at rubs0 uent aale unless the owner derignatod
        la tho 001%pr lost@ oi tltlb ,&al   tmmBt@r the




        vsh~elo, and that, there tare .no llena azainrt 6uoh
        +.otor rahiolr    sroept ruoh 88 are lhava oti~‘the
        oortiiloatr    oi title and no title to any notor
        vehlola ahall pa08 or reqt until ruoh transfer
        b e80   lx e o u%ed.* (kphasis add.&)
              20 l88uam thet the appllcatlon,oentloned      In Seotlon
87 18 the lnatrwaart        to W&oh your tint     qusbttoa relatecr, and
tlmt -thr OnnaMer mntlonad         la sootion 33 lo the object or your
mooad    quutl~cu.     This   opl~11a1 i6 predioatetl upon mioh aosubp-
rl..gnd     is 1lnilt.d to the instrumenta requlrra by seotfonr        27
       .
           iwor        to it8    amendrrent   In 1941,    :brticlo   72488,   V.A.C.S.
roads as icllrnll
               -Thr   A88emot     and   aollaotor   oi   Tkaxrr,
        ehorirr,  or sherirf  aad riBaemor aml Colleotar
        or Taxer are heroby eutherited     on& mpowrmb,
        to adzlnfrtcr   ill octha noorrsary iOr the die-
 s-•    1. A. Bolgor, Isgo           3


        oharee or tbo dotlea              or thrlr    roapootlte   of-
        fler~,        mod to ldalnlater
                               _                 811 osthr ropulrod
        ror tna tnnoaotlon               or    bu8lne~s or their roe
        8pe0th          0rri008.-
 *la wtlalo me pa8814 la 1935. srotlon 33 wsa pama~ la
 3~9 804 auoh Seotlos apeoilioally     raqulrea tbet the trenefer
 ~~aorlbad tbrrola k lr eo uted -berote   a NotaryXubllO.”    COB-
 a~~aontly', we bald ln our GplJOn tic.G4S77 that Yeotloa 33
 eon~~8   Ed8~~0.181priwlal~a  wbiOh ftUa8 an lxoeptlon to the
  ornor ptiVi8iOaa oontalned in Art1010 7264s and that     the
&tar    protlalona  yield to the iornsr.
 ..              fn 1941, rrtiolo             7P46a warnlondad by    add&       tithe
 abole   qUOtrtioB        l   lengthy.proviso        whloh read8   in pert sa iol-
 1mIa:           ‘~
                                                  ‘., x5: ,-; ~<
       ..*~oVidrd that in coriotlar oonta$nlag l pogplatioa-;
        or tits hundred thouun4 (500,000) or aorwlnhabl- ...
        tanta 8000Tdiag to the laet prsoodlo&or   lnr tuturo~
       Iadoral Caaaaa,~ auob Aaaesrora 8na Col1rotora     or     i
       Tax08 and their 3o?atlee are lxpreaaly authorired~
        to edailnlatem         . c . my oath or         dimat.      oov*rlng.-;: I
                                                         Sor trsnsrwof      l
                                                                  for a      .- .
                                                        my xotor.tob$cl~

 61~08 thla lwdmo nt   lx&ialy 001~s rpplloatlona f6T iianrfer
 ri motorvohlolea and llno otN8    smwxlnmt  warn psred subsequent
 to tho paarago Oc tieotlon 33, so ieel tbat the amendm~t governa
 ee6 eoatrola tbs prorlalone of Srotion 35 to thr ortest lndloated
 thsnln.
           Coneeqacntly, in enamor to your raoond queatlon,        you
 em    mp00trimy  led80d    thst in couatlrr  b~tfng  l population    of
 loss thrn rlvr hundred thousand, neither    the tax ssoerssr-ool-
 lrotor nor him dR:utirs   tay tska the arfldsvits   rrqulrod by
 3ootioo 23 or the Cortlfloste   oi Title hot, but t&t in OOUnti08
 porar~eln~ a populetlon &rgsr than t!da figurr, l tax l acamor-
#@# J. A4 9elger.           I’ogo 4


‘&,&or      and Ma dorutlaa are e~rowared to tclco auah lr r lea tita
,, ofstua   of tha 1941 raon4mnt to Artlolo 7Uda.
            ~eotloa 67 oon~elaa n0 roquiru+nt relatln @ithor to




-4    p,of\u'lbtlon, this at,andnoct ?rGloated that no ouoh powor
UC ~oatwac~ed   by cny tax taaeaaor-oolleotor,     rrlor to the pcona.~
a? tha amndmmt.        Tht ~~?lArtfirst   hold that the duties 0r P
tcx accaccor-oollsotor     61th rmsptot to 8uoh rrctterc are *&fiaial
mica rttaohiini: to thut offlosn        and th&l diapoaed of the above
6catcntlon ln thm tollowti      lan~un~at
          VImover we tPhk that the aa6oaaor and oollootar
     already had tbnt authority by rlrtua ab Art. 7W8a~
     prior to the above amen&ant . . . . That tha Act Gr
     1941 4tdAI With th0 FAttOT in ~03 CPaOitiOt@XZE 60~
     not LWUI t&at the outhorlty 414 cot ‘alrcudg exist under
     the brad I.GZUUA~O oi the oorlier athtuta.w
                        in enawcr to your rlrrt~ quoation, you
            consequently,
am   mOpe0thlly       sdvhked
                         tbt  ii the Kt&w~y lk~rtmnt rrqulrws
          In ooaneotloa with the a:.~lloationa ~rovlde4 for 3xi
U’?ldttrlta
&&m         27 of tb Certitioato of Yt.10 Aot and lf the
mprttzat       doer not desigmte  the perrm8 &ore    rhw~ swh
,ffldalitll    rhall be taken, ruoh affidavita exy be taken by
w tex ar~esror-oollaotor       or hle dewtie&
           Txu8tlne   that   the iorogooinr, fkllt   umwem your
inq uir la ,*e lm